22 A.3d 820 (2011)
Anthony MAZZA, Appellant,
v.
HOUSE CRAFT, LLC, Appellee.
No. 09-CV-1068.
District of Columbia Court of Appeals.
Filed June 30, 2011.
BEFORE: WASHINGTON, Chief Judge; BLACKBURNE-RIGSBY, Associate Judge; and KING, Senior Judge.
Prior report: D.C., 18 A.3d 786.


*821 ORDER
PER CURIAM
On consideration of appellant's consent motion to vacate this court's opinion issued on April 28, 2011, as moot, and the motion of the Trial Lawyers Association of Metropolitan Washington, D.C. and Public Justice, P.C., for leave to file the lodged brief as amici curiae, and on further consideration of this court's order filed May 17, 2011, denying appellee's motion to dismiss the appeal as moot; and it appearing that this case was settled by the parties, it is
ORDERED that appellant's consent motion to vacate opinion is granted and this court's opinion issued on April 28, 2011, is hereby vacated as moot since this case was settled by the parties prior to the issuance of the court's April 28, 2011, opinion, and the mandate issued on May 20, 2011, is hereby recalled. It is
FURTHER ORDERED, sua sponte, that this court's order of May 17, 2011, is hereby vacated. It is
FURTHER ORDERED that appellee's motion to dismiss the appeal is granted, and this appeal is hereby dismissed. It is
FURTHER ORDERED that the motion of the Trial Lawyers Association of Metropolitan Washington, D.C. and Public Justice, P.C., for leave to file the lodged brief as amid curiae is denied as moot. It is
FURTHER ORDERED that the Clerk shall reissue the mandate forthwith.